Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 01/18/2022 are acknowledged. Amended Claims 1, 5, 7, 8, 20 and newly added Claim 37 are acknowledged by the examiner. Accordingly, claims 1-5 and 8-21 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 01/18/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaburov et al. (US 2020/0236297 A1) hereinafter Shaburov in view of Hiraga et al. (US 2017/0221244 A1) hereinafter Hiraga.
Regarding Claim 1, SHABUROV teaches a method for operating a messaging system adapted to send and receive modifiable videos including a self-image of a user (fig.1; messing system 130 can send or receive modified videos to user 102 ), the method comprising: receiving (fig.1), by a computing device (fig.1; computing device 110), a first request from the user to setup the self-image (fig.1; user 102); providing (fig.1), on a live image of a camera view (fig.4 and 6), a face outline at a predetermined position in the camera view (fig.4 and 6; face outlined), the face outline being an approximate size of a face of the user when the user is using the computing device to take the self-image (fig.7; self-image); and receiving (fig.1), by the computing device (fig.1; device 110), a second request from the user to take the self-image of the user (fig.1; user 102).

 	Shaburov does not teach displaying, by the computing device, the self-image with the face outline to the user; and querying, by the computing device, the user whether the face of the user is centered in the face outline.

 	Hiraga teaches displaying (fig.5(a); displaying on 300), by the computing device (Para.0235), the self-image with the face outline to the user (fig.5(a); the face); and querying (fig.5(a); Para.0241; guiding), by the computing device, the user whether the face of the user is centered in the face outline (fig.5(a) and 12a-b; Para.0281, 0349 AND 0345,  face area 49 outline and center 43  of the rotation guide 41c).

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shavurov to include displaying, by the computing device, the self-image with the face outline to the user; and querying, by the computing device, the user whether the face of the user is centered in the face outline as taught by Hiraga to improve image capturing (see background).

Regarding Claim 2, Shaburov in view of Hiraga teach the method of claim 1, further comprising, prior to receiving the second request from the user to take the self-image of the user (fig.1), providing (fig.1), by the computing device (fig.1), instructions to the user (fig.1), the instructions relating to at least one of a light level (fig.4; face expressing size light level), a facial expression (Shaburov: fig.4; face expressing size light level), a face position (Shaburov: fig.4; face expressing size light level), and a face size (fig.4; face expressing, size, light level).
Regarding Claim 4, Shaburov in view of Hiraga teach the method of claim 1, further comprising receiving, by the computing device, a third request from the user to use a previously taken self-image (Shaburov: fig.7-8; Para.0064; take self-image).

Regarding Claim 5, Shaburov in view of Hiraga teach the method of claim 1, further comprising: taking, by the computing device, in response to receiving the second request (Shaburov: fig.8; Para.0064; retake selfie), the self-image of the user receiving (fig.8; Para.0064; retake selfie), by the computing device (fig.8), a third request from the user to delete the self-image (Shaburov: fig.8; Para.0064; delete reel); and receiving (fig.8), by the computing device (fig.8), a fourth request from the user to take one or more additional self-images (Shaburov: fig.8; Para.0064; retake selfie).

Regarding Claim 10, Shaburov in view of Hiraga teach the method of claim 1, further comprising displaying, by the computing device, the self-image with at least one of a different facial expression (fig.4; face expressing, size, light level), a different body (Shaburov: fig.4; face expressing, size, light level), and different clothing (fig.4; face expressing, size, light level).

Regarding Claim 11, Shaburov in view of Hiraga teach the method of claim 10, further comprising displaying, by the computing device, the self-image combined with a stock video to form a personalized video (Shaburov: Para.0029; personalized video), the personalized video including a modified self-image produced based on the self- image (Para.0029; modified self-image video), the modified self-image being adjusted to adopt a facial expression corresponding to facial landmark parameters (Para.0041; facial expression parameters), the modified self-image being inserted in the stock video at a position determined by face area parameters (Shaburov: fig.3; Para.0041; position determined by face area parameters).

Regarding Claim 20, Shaburov in view of Hiraga teach same reason as Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaburov and Hiraga further in view of Miyata et al. (US 2009/0066803 A1) hereinafter Miyata.
Regarding Claim 3, Shaburov in view of Hiraga teach the method of claim 2, wherein the instructions relate to the facial expression (Shaburov: fig.6-7; Para.0049-0050; smile or anger are facial expression), and further comprise providing, by the computing device (Shaburov: fig.6-7; Para.0049-0050),

	Shaburov and Hiraga do not teach a smile measurement corresponding to a current smile level of the user, the smile measurement being displayed relative to a target smile level to enable the user to adjust the current smile level to the target smile level. 

 	Miyata teaches a smile measurement corresponding to a current smile level of the user (fig.3A-C), the smile measurement being displayed relative to a target smile level to enable the user to adjust the current smile level to the target smile level (fig.3A-C; Para.0104; displayed a target smile level to enable the user to adjust the smile level).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaburov and Higara to include a smile measurement corresponding to a current smile level of the user, the smile measurement being displayed relative to a target smile level to enable the user to adjust the current smile level to the target smile level as taught by Miyata to improve image capturing (see background).

Allowable Subject Matter
Claims 15-19 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
The cited prior art fails to disclose or suggest at least, “……a messaging system adapted to send and receive modifiable videos including a self-image of a user, the system comprising at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: receiving, by a system server, a stock video, the stock video using an actor wearing a mask and facing a video camera recording the stock video, the mask being a marker for insertion of the self-image; uploading the stock video by the system server to a database of stock videos, the database accessible by a computing device operated by the user, the computing device adapted to download from the database the stock video and other stock videos for presentation to the user; displaying, by the computing device, at least one of the stock video and the other stock videos to the user; and selecting by the user the stock video for combination with the self-image to form a personalized video. …..” as recited in claim 15. Therefore claim 15 is allowed. 
Claims 7-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698